Exhibit 10.3

 

WARRANT

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.

 

ISONICS CORORATION

 

Warrant To Purchase Common Stock

 

Warrant No.: ISON-1-1

 

Number of Shares:

 

13,000,000

 

 

Warrant Exercise Price:

 

$0.03

 

 

Expiration Date:

 

June 13, 2015

 

Date of Issuance: June 13, 2008

 

ISONICS CORPORATION, a California corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, YA Global Investments, L.P. (the “Holder”), the
registered holder hereof or its permitted assigns, is entitled, subject to the
terms set forth below, to purchase from the Company upon surrender of this
Warrant, at any time or times on or after the date hereof, but not after
11:59 P.M. Eastern Time on the Expiration Date (as defined herein) up to
Thirteen Million (13,000,000) fully paid and nonassessable shares of Common
Stock (as defined herein) of the Company (the “Warrant Shares”) at the exercise
price per share provided in Section 1(b) below or as subsequently adjusted;
provided, however, that in no event shall the holder be entitled to exercise
this Warrant for a number of Warrant Shares in excess of that number of Warrant
Shares which, upon giving effect to such exercise, would cause the aggregate
number of shares of Common Stock beneficially owned by the holder and its
affiliates to exceed 4.99% of the outstanding shares of the Common Stock
following such exercise, except within sixty (60) days of the Expiration Date
(however, such restriction may be waived by Holder (but only as to itself and
not to any other holder) upon not less than 65 days prior notice to the
Company).  For purposes of the foregoing proviso, the aggregate number of shares
of Common Stock beneficially owned by the holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such proviso is being made,
but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised Warrants beneficially owned by the
holder and its affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
the holder and its affiliates (including, without

 

--------------------------------------------------------------------------------


 

limitation, any convertible notes or preferred stock) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock a holder may rely on the number
of outstanding shares of Common Stock as reflected in (1) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or its
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written request of any holder, the Company shall promptly, but in no
event later than one (1) Business Day following the receipt of such notice,
confirm in writing to any such holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the exercise of Warrants (as defined
below) by such holder and its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported.

 


SECTION 1.


 

(A)          THIS WARRANT IS ISSUED PURSUANT TO THE SECURITIES PURCHASE
AGREEMENT (“SECURITIES PURCHASE AGREEMENT”) DATED THE DATE HEREOF BETWEEN THE
COMPANY AND THE BUYERS LISTED ON SCHEDULE I THERETO OR ISSUED IN EXCHANGE OR
SUBSTITUTION THEREAFTER OR REPLACEMENT THEREOF.  EACH CAPITALIZED TERM USED, AND
NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANING ASCRIBED THERETO IN THE
SECURITIES PURCHASE AGREEMENT.

 

(B)         DEFINITIONS.  THE FOLLOWING WORDS AND TERMS AS USED IN THIS WARRANT
SHALL HAVE THE FOLLOWING MEANINGS:

 

(I)                                     “APPROVED STOCK PLAN” MEANS A STOCK
OPTION PLAN THAT HAS BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY
PRIOR TO THE DATE OF THE SECURITIES PURCHASE AGREEMENT, PURSUANT TO WHICH THE
COMPANY’S SECURITIES MAY BE ISSUED ONLY TO ANY EMPLOYEE, OFFICER OR DIRECTOR FOR
SERVICES PROVIDED TO THE COMPANY.

 

(II)                                  “BUSINESS DAY” MEANS ANY DAY OTHER THAN
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK
ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.

 

(III)                               “CLOSING BID PRICE” MEANS THE CLOSING BID
PRICE OF COMMON STOCK AS QUOTED ON THE PRINCIPAL MARKET (AS REPORTED BY
BLOOMBERG FINANCIAL MARKETS (“BLOOMBERG”) THROUGH ITS “VOLUME AT PRICE”
FUNCTION).

 

(IV)                              “COMMON STOCK” MEANS (I) THE COMPANY’S COMMON
STOCK, NO PAR VALUE PER SHARE, AND (II) ANY CAPITAL STOCK INTO WHICH SUCH COMMON
STOCK SHALL HAVE BEEN CHANGED OR ANY CAPITAL STOCK RESULTING FROM A
RECLASSIFICATION OF SUCH COMMON STOCK.

 

(V)                                 “EVENT OF DEFAULT” MEANS AN EVENT OF DEFAULT
UNDER THE SECURITIES PURCHASE AGREEMENT OR THE NOTES ISSUED IN CONNECTION
THEREWITH.

 

--------------------------------------------------------------------------------


 

(VI)                              “EXCLUDED SECURITIES” MEANS, (A) SHARES ISSUED
OR DEEMED TO HAVE BEEN ISSUED BY THE COMPANY PURSUANT TO AN APPROVED STOCK PLAN,
(B) SHARES OF COMMON STOCK ISSUED OR DEEMED TO BE ISSUED BY THE COMPANY UPON THE
CONVERSION, EXCHANGE OR EXERCISE OF ANY RIGHT, OPTION, OBLIGATION OR SECURITY
OUTSTANDING ON THE DATE PRIOR TO DATE OF THE SECURITIES PURCHASE AGREEMENT,
PROVIDED THAT THE TERMS OF SUCH RIGHT, OPTION, OBLIGATION OR SECURITY ARE NOT
AMENDED OR OTHERWISE MODIFIED ON OR AFTER THE DATE OF THE SECURITIES PURCHASE
AGREEMENT, AND PROVIDED THAT THE CONVERSION PRICE, EXCHANGE PRICE, EXERCISE
PRICE OR OTHER PURCHASE PRICE IS NOT REDUCED, ADJUSTED OR OTHERWISE MODIFIED AND
THE NUMBER OF SHARES OF COMMON STOCK ISSUED OR ISSUABLE IS NOT INCREASED
(WHETHER BY OPERATION OF, OR IN ACCORDANCE WITH, THE RELEVANT GOVERNING
DOCUMENTS OR OTHERWISE) ON OR AFTER THE DATE OF THE SECURITIES PURCHASE
AGREEMENT, AND (C) THE SHARES OF COMMON STOCK ISSUED OR DEEMED TO BE ISSUED BY
THE COMPANY UPON CONVERSION EXERCISE OF THE WARRANTS.

 

(VII)                           “EXPIRATION DATE” MEANS THE DATE SET FORTH ON
THE FIRST PAGE OF THIS WARRANT.

 

(VIII)                        “ISSUANCE DATE” MEANS THE DATE HEREOF.

 

(IX)                                “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES.

 

(X)                                   “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.

 

(XI)                                “PRIMARY MARKET” MEANS ON ANY OF (A) THE
AMERICAN STOCK EXCHANGE, (B) NEW YORK STOCK EXCHANGE, (C) THE NASDAQ GLOBAL
SELECT MARKET, (D) THE NASDAQ GLOBAL MARKET, (E) THE NASDAQ CAPITAL MARKET, OR
(E) THE
OVER-THE-COUNTER BULLETIN BOARD (“OTCBB”).

 

(XII)                             “SECURITIES ACT” MEANS THE SECURITIES ACT OF
1933, AS AMENDED.

 

(XIII)                          “WARRANT” MEANS THIS WARRANT AND ALL WARRANTS
ISSUED IN EXCHANGE, TRANSFER OR REPLACEMENT THEREOF.

 

(XIV)                         “WARRANT EXERCISE PRICE” SHALL BE $0.03 OR AS
SUBSEQUENTLY ADJUSTED AS PROVIDED IN SECTION 8 HEREOF.

 

(C)          OTHER DEFINITIONAL PROVISIONS.

 

(I)                                     EXCEPT AS OTHERWISE SPECIFIED HEREIN,
ALL REFERENCES HEREIN (A) TO THE COMPANY SHALL BE DEEMED TO INCLUDE THE
COMPANY’S SUCCESSORS AND (B) TO ANY APPLICABLE LAW DEFINED OR REFERRED TO HEREIN
SHALL BE DEEMED REFERENCES TO SUCH APPLICABLE LAW AS THE SAME MAY HAVE BEEN OR
MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME.

 

(II)                                  WHEN USED IN THIS WARRANT, THE WORDS
“HEREIN”, “HEREOF”, AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT, SHALL REFER TO
THIS WARRANT AS A WHOLE AND NOT TO ANY

 

--------------------------------------------------------------------------------


 

PROVISION OF THIS WARRANT, AND THE WORDS “SECTION”, “SCHEDULE”, AND “EXHIBIT”
SHALL REFER TO SECTIONS OF, AND SCHEDULES AND EXHIBITS TO, THIS WARRANT UNLESS
OTHERWISE SPECIFIED.

 

(III)                               WHENEVER THE CONTEXT SO REQUIRES, THE NEUTER
GENDER INCLUDES THE MASCULINE OR FEMININE, AND THE SINGULAR NUMBER INCLUDES THE
PLURAL, AND VICE VERSA.

 


SECTION 2.                                            EXERCISE OF WARRANT.


 

(A)          SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THIS WARRANT MAY BE
EXERCISED BY THE HOLDER HEREOF THEN REGISTERED ON THE BOOKS OF THE COMPANY, PRO
RATA AS HEREINAFTER PROVIDED, AT ANY TIME ON ANY BUSINESS DAY ON OR AFTER THE
OPENING OF BUSINESS ON SUCH BUSINESS DAY, COMMENCING WITH THE FIRST DAY AFTER
THE DATE HEREOF, AND PRIOR TO 11:59 P.M. EASTERN TIME ON THE EXPIRATION DATE
(I) BY DELIVERY OF A WRITTEN NOTICE, IN THE FORM OF THE SUBSCRIPTION NOTICE
ATTACHED AS EXHIBIT A HERETO (THE “EXERCISE NOTICE”), OF SUCH HOLDER’S ELECTION
TO EXERCISE THIS WARRANT, WHICH NOTICE SHALL SPECIFY THE NUMBER OF WARRANT
SHARES TO BE PURCHASED, PAYMENT TO THE COMPANY OF AN AMOUNT EQUAL TO THE WARRANT
EXERCISE PRICE(S) APPLICABLE TO THE WARRANT SHARES BEING PURCHASED, MULTIPLIED
BY THE NUMBER OF WARRANT SHARES (AT THE APPLICABLE WARRANT EXERCISE PRICE) AS TO
WHICH THIS WARRANT IS BEING EXERCISED (PLUS ANY APPLICABLE ISSUE OR TRANSFER
TAXES) (THE “AGGREGATE EXERCISE PRICE”) IN CASH OR WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS AND THE SURRENDER OF THIS WARRANT (OR AN INDEMNIFICATION
UNDERTAKING WITH RESPECT TO THIS WARRANT IN THE CASE OF ITS LOSS, THEFT OR
DESTRUCTION) TO A COMMON CARRIER FOR OVERNIGHT DELIVERY TO THE COMPANY AS SOON
AS PRACTICABLE FOLLOWING SUCH DATE (“CASH BASIS”) OR (II) IF AT THE TIME OF
EXERCISE, THE WARRANT SHARES ARE NOT SUBJECT TO AN EFFECTIVE REGISTRATION
STATEMENT OR IF AN EVENT OF DEFAULT HAS OCCURRED, BY DELIVERING AN EXERCISE
NOTICE AND IN LIEU OF MAKING PAYMENT OF THE AGGREGATE EXERCISE PRICE IN CASH OR
WIRE TRANSFER, ELECT INSTEAD TO RECEIVE UPON SUCH EXERCISE THE “NET NUMBER” OF
SHARES OF COMMON STOCK DETERMINED ACCORDING TO THE FOLLOWING FORMULA (THE
“CASHLESS EXERCISE”):

 

 

Net Number =

(A x B) – (A x C)

 

 

 

B

 

 

For purposes of the foregoing formula:

 

A = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

 

B = the Closing Bid Price of the Common Stock on the date of exercise of the
Warrant.

 

C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 


IN THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT IN
COMPLIANCE WITH THIS SECTION 2, THE COMPANY SHALL ON OR BEFORE THE FIFTH (5TH)
BUSINESS DAY FOLLOWING THE DATE OF RECEIPT OF THE EXERCISE NOTICE, THE AGGREGATE
EXERCISE PRICE AND THIS WARRANT (OR AN INDEMNIFICATION UNDERTAKING WITH RESPECT
TO THIS WARRANT IN THE CASE OF ITS LOSS, THEFT OR DESTRUCTION) AND THE RECEIPT
OF THE REPRESENTATIONS OF THE HOLDER SPECIFIED IN SECTION 6 HEREOF, IF

 

--------------------------------------------------------------------------------



 


REQUESTED BY THE COMPANY (THE “EXERCISE DELIVERY DOCUMENTS”), AND IF THE COMMON
STOCK IS DTC ELIGIBLE, CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO
WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS DESIGNEE’S BALANCE
ACCOUNT WITH THE DEPOSITORY TRUST COMPANY; PROVIDED, HOWEVER, IF THE HOLDER WHO
SUBMITTED THE EXERCISE NOTICE REQUESTED PHYSICAL DELIVERY OF ANY OR ALL OF THE
WARRANT SHARES, OR, IF THE COMMON STOCK IS NOT DTC ELIGIBLE THEN THE COMPANY
SHALL, ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY FOLLOWING RECEIPT OF THE
EXERCISE DELIVERY DOCUMENTS, ISSUE AND SURRENDER TO A COMMON CARRIER FOR
OVERNIGHT DELIVERY TO THE ADDRESS SPECIFIED IN THE EXERCISE NOTICE, A
CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER, FOR THE NUMBER OF SHARES OF
COMMON STOCK TO WHICH THE HOLDER SHALL BE ENTITLED PURSUANT TO SUCH REQUEST. 
UPON DELIVERY OF THE EXERCISE NOTICE AND AGGREGATE EXERCISE PRICE REFERRED TO IN
CLAUSE (I) OR (II) ABOVE THE HOLDER OF THIS WARRANT SHALL BE DEEMED FOR ALL
CORPORATE PURPOSES TO HAVE BECOME THE HOLDER OF RECORD OF THE WARRANT SHARES
WITH RESPECT TO WHICH THIS WARRANT HAS BEEN EXERCISED.  IN THE CASE OF A DISPUTE
AS TO THE DETERMINATION OF THE WARRANT EXERCISE PRICE, THE CLOSING BID PRICE OR
THE ARITHMETIC CALCULATION OF THE WARRANT SHARES, THE COMPANY SHALL PROMPTLY
ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES THAT IS NOT DISPUTED AND SHALL
SUBMIT THE DISPUTED DETERMINATIONS OR ARITHMETIC CALCULATIONS TO THE HOLDER VIA
FACSIMILE WITHIN ONE (1) BUSINESS DAY OF RECEIPT OF THE HOLDER’S EXERCISE
NOTICE.


 

(B)         IF THE HOLDER AND THE COMPANY ARE UNABLE TO AGREE UPON THE
DETERMINATION OF THE WARRANT EXERCISE PRICE OR ARITHMETIC CALCULATION OF THE
WARRANT SHARES WITHIN ONE (1) DAY OF SUCH DISPUTED DETERMINATION OR ARITHMETIC
CALCULATION BEING SUBMITTED TO THE HOLDER, THEN THE COMPANY SHALL IMMEDIATELY
SUBMIT VIA FACSIMILE (I) THE DISPUTED DETERMINATION OF THE WARRANT EXERCISE
PRICE OR THE CLOSING BID PRICE TO AN INDEPENDENT, REPUTABLE INVESTMENT BANKING
FIRM OR (II) THE DISPUTED ARITHMETIC CALCULATION OF THE WARRANT SHARES TO ITS
INDEPENDENT, OUTSIDE ACCOUNTANT.  THE COMPANY SHALL CAUSE THE INVESTMENT BANKING
FIRM OR THE ACCOUNTANT, AS THE CASE MAY BE, TO PERFORM THE DETERMINATIONS OR
CALCULATIONS AND NOTIFY THE COMPANY AND THE HOLDER OF THE RESULTS NO LATER THAN
FORTY-EIGHT (48) HOURS FROM THE TIME IT RECEIVES THE DISPUTED DETERMINATIONS OR
CALCULATIONS.  SUCH INVESTMENT BANKING FIRM’S OR ACCOUNTANT’S DETERMINATION OR
CALCULATION, AS THE CASE MAY BE, SHALL BE DEEMED CONCLUSIVE ABSENT MANIFEST
ERROR.

 

(C)          UNLESS THE RIGHTS REPRESENTED BY THIS WARRANT SHALL HAVE EXPIRED OR
SHALL HAVE BEEN FULLY EXERCISED, THE COMPANY SHALL, AS SOON AS PRACTICABLE AND
IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS AFTER ANY EXERCISE AND AT ITS OWN
EXPENSE, ISSUE A NEW WARRANT IDENTICAL IN ALL RESPECTS TO THIS WARRANT EXERCISED
EXCEPT IT SHALL REPRESENT RIGHTS TO PURCHASE THE NUMBER OF WARRANT SHARES
PURCHASABLE IMMEDIATELY PRIOR TO SUCH EXERCISE UNDER THIS WARRANT EXERCISED,
LESS THE NUMBER OF WARRANT SHARES WITH RESPECT TO WHICH SUCH WARRANT IS
EXERCISED.

 

(D)         NO FRACTIONAL WARRANT SHARES ARE TO BE ISSUED UPON ANY PRO RATA
EXERCISE OF THIS WARRANT, BUT RATHER THE NUMBER OF WARRANT SHARES ISSUED UPON
SUCH EXERCISE OF THIS WARRANT SHALL BE ROUNDED UP OR DOWN TO THE NEAREST WHOLE
NUMBER.

 

(E)          IF THE COMPANY OR ITS TRANSFER AGENT SHALL FAIL FOR ANY REASON OR
FOR NO REASON TO ISSUE TO THE HOLDER WITHIN TEN (10) DAYS OF RECEIPT OF THE
EXERCISE DELIVERY DOCUMENTS, A CERTIFICATE FOR THE NUMBER OF WARRANT SHARES TO
WHICH THE HOLDER IS ENTITLED OR TO CREDIT THE HOLDER’S BALANCE ACCOUNT WITH THE
DEPOSITORY TRUST COMPANY FOR SUCH NUMBER OF WARRANT SHARES TO WHICH THE HOLDER
IS ENTITLED UPON THE HOLDER’S EXERCISE OF THIS WARRANT, THE COMPANY SHALL, IN
ADDITION TO ANY OTHER REMEDIES UNDER THIS WARRANT OR OTHERWISE AVAILABLE TO SUCH
HOLDER,

 

--------------------------------------------------------------------------------


 

PAY AS ADDITIONAL DAMAGES IN CASH TO SUCH HOLDER ON EACH DAY THE ISSUANCE OF
SUCH CERTIFICATE FOR WARRANT SHARES IS NOT TIMELY EFFECTED AN AMOUNT EQUAL TO
0.025% OF THE PRODUCT OF (A) THE SUM OF THE NUMBER OF WARRANT SHARES NOT ISSUED
TO THE HOLDER ON A TIMELY BASIS AND TO WHICH THE HOLDER IS ENTITLED, AND (B) THE
CLOSING BID PRICE OF THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING
THE LAST POSSIBLE DATE WHICH THE COMPANY COULD HAVE ISSUED SUCH COMMON STOCK TO
THE HOLDER WITHOUT VIOLATING THIS SECTION 2.

 

(F)            IF WITHIN TEN (10) DAYS AFTER THE COMPANY’S RECEIPT OF THE
EXERCISE DELIVERY DOCUMENTS, THE COMPANY FAILS TO DELIVER A NEW WARRANT TO THE
HOLDER FOR THE NUMBER OF WARRANT SHARES TO WHICH SUCH HOLDER IS ENTITLED
PURSUANT TO SECTION 2 HEREOF, THEN, IN ADDITION TO ANY OTHER AVAILABLE REMEDIES
UNDER THIS WARRANT, OR OTHERWISE AVAILABLE TO SUCH HOLDER, THE COMPANY SHALL PAY
AS ADDITIONAL DAMAGES IN CASH TO SUCH HOLDER ON EACH DAY AFTER SUCH TENTH (10TH)
DAY THAT SUCH DELIVERY OF SUCH NEW WARRANT IS NOT TIMELY EFFECTED IN AN AMOUNT
EQUAL TO 0.25% OF THE PRODUCT OF (A) THE NUMBER OF WARRANT SHARES REPRESENTED BY
THE PORTION OF THIS WARRANT WHICH IS NOT BEING EXERCISED AND (B) THE CLOSING BID
PRICE OF THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE LAST
POSSIBLE DATE WHICH THE COMPANY COULD HAVE ISSUED SUCH WARRANT TO THE HOLDER
WITHOUT VIOLATING THIS SECTION 2.

 


SECTION 3.                                            COVENANTS AS TO COMMON
STOCK.  THE COMPANY HEREBY COVENANTS AND AGREES AS FOLLOWS:


 

(A)          THIS WARRANT IS, AND ANY WARRANTS ISSUED IN SUBSTITUTION FOR OR
REPLACEMENT OF THIS WARRANT WILL UPON ISSUANCE BE, DULY AUTHORIZED AND VALIDLY
ISSUED.

 

(B)         ALL WARRANT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE
RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON ISSUANCE, BE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT
TO THE ISSUE THEREOF.

 

(C)          DURING THE PERIOD WITHIN WHICH THE RIGHTS REPRESENTED BY THIS
WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND
RESERVED AT LEAST ONE HUNDRED PERCENT (100%) OF THE NUMBER OF SHARES OF COMMON
STOCK NEEDED TO PROVIDE FOR THE EXERCISE OF THE RIGHTS THEN REPRESENTED BY THIS
WARRANT AND THE PAR VALUE OF SAID SHARES WILL AT ALL TIMES BE LESS THAN OR EQUAL
TO THE APPLICABLE WARRANT EXERCISE PRICE.  IF AT ANY TIME THE COMPANY DOES NOT
HAVE A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK AUTHORIZED AND AVAILABLE,
THEN THE COMPANY SHALL CALL AND HOLD A SPECIAL MEETING OF ITS STOCKHOLDERS
WITHIN SIXTY (60) DAYS OF THAT TIME FOR THE SOLE PURPOSE OF INCREASING THE
NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.

 

(D)         IF AT ANY TIME AFTER THE DATE HEREOF THE COMPANY SHALL FILE A
REGISTRATION STATEMENT, THE COMPANY SHALL INCLUDE THE WARRANT SHARES ISSUABLE TO
THE HOLDER, PURSUANT TO THE TERMS OF THIS WARRANT AND SHALL MAINTAIN, SO LONG AS
ANY OTHER SHARES OF COMMON STOCK SHALL BE SO LISTED, SUCH LISTING OF ALL WARRANT
SHARES FROM TIME TO TIME ISSUABLE UPON THE EXERCISE OF THIS WARRANT; AND THE
COMPANY SHALL SO LIST ON EACH NATIONAL SECURITIES EXCHANGE OR AUTOMATED
QUOTATION SYSTEM, AS THE CASE MAY BE, AND SHALL MAINTAIN SUCH LISTING OF, ANY
OTHER SHARES OF CAPITAL STOCK OF THE COMPANY ISSUABLE UPON THE EXERCISE OF THIS
WARRANT IF AND SO LONG AS ANY SHARES OF THE SAME CLASS SHALL BE LISTED ON SUCH
NATIONAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM.

 

--------------------------------------------------------------------------------


 

(E)          THE COMPANY WILL NOT, BY AMENDMENT OF ITS ARTICLES OF INCORPORATION
OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY ACTION, AVOID
OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE
OBSERVED OR PERFORMED BY IT HEREUNDER, BUT WILL AT ALL TIMES IN GOOD FAITH
ASSIST IN THE CARRYING OUT OF ALL THE PROVISIONS OF THIS WARRANT AND IN THE
TAKING OF ALL SUCH ACTION AS MAY REASONABLY BE REQUESTED BY THE HOLDER OF THIS
WARRANT IN ORDER TO PROTECT THE EXERCISE PRIVILEGE OF THE HOLDER OF THIS WARRANT
AGAINST DILUTION OR OTHER IMPAIRMENT, CONSISTENT WITH THE TENOR AND PURPOSE OF
THIS WARRANT.  THE COMPANY WILL NOT INCREASE THE PAR VALUE OF ANY SHARES OF
COMMON STOCK RECEIVABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE WARRANT
EXERCISE PRICE THEN IN EFFECT, AND (II) WILL TAKE ALL SUCH ACTIONS AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE
FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS
WARRANT.

 

(F)            THIS WARRANT WILL BE BINDING UPON ANY ENTITY SUCCEEDING TO THE
COMPANY BY MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS.

 


SECTION 4.                                            TAXES.  THE COMPANY SHALL
PAY ANY AND ALL TAXES, EXCEPT ANY APPLICABLE WITHHOLDING, WHICH MAY BE PAYABLE
WITH RESPECT TO THE ISSUANCE AND DELIVERY OF WARRANT SHARES UPON EXERCISE OF
THIS WARRANT.


 


SECTION 5.                                            WARRANT HOLDER NOT DEEMED
A STOCKHOLDER.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NO HOLDER, AS
SUCH, OF THIS WARRANT SHALL BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE
DEEMED THE HOLDER OF SHARES OF CAPITAL STOCK OF THE COMPANY FOR ANY PURPOSE, NOR
SHALL ANYTHING CONTAINED IN THIS WARRANT BE CONSTRUED TO CONFER UPON THE HOLDER
HEREOF, AS SUCH, ANY OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY OR ANY RIGHT
TO VOTE, GIVE OR WITHHOLD CONSENT TO ANY CORPORATE ACTION (WHETHER ANY
REORGANIZATION, ISSUE OF STOCK, RECLASSIFICATION OF STOCK, CONSOLIDATION,
MERGER, CONVEYANCE OR OTHERWISE), RECEIVE NOTICE OF MEETINGS, RECEIVE DIVIDENDS
OR SUBSCRIPTION RIGHTS, OR OTHERWISE, PRIOR TO THE ISSUANCE TO THE HOLDER OF
THIS WARRANT OF THE WARRANT SHARES WHICH HE OR SHE IS THEN ENTITLED TO RECEIVE
UPON THE DUE EXERCISE OF THIS WARRANT.  IN ADDITION, NOTHING CONTAINED IN THIS
WARRANT SHALL BE CONSTRUED AS IMPOSING ANY LIABILITIES ON SUCH HOLDER TO
PURCHASE ANY SECURITIES (UPON EXERCISE OF THIS WARRANT OR OTHERWISE) OR AS A
STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITIES ARE ASSERTED BY THE COMPANY
OR BY CREDITORS OF THE COMPANY.  NOTWITHSTANDING THIS SECTION 5, THE COMPANY
WILL PROVIDE THE HOLDER OF THIS WARRANT WITH COPIES OF THE SAME NOTICES AND
OTHER INFORMATION GIVEN TO THE STOCKHOLDERS OF THE COMPANY GENERALLY,
CONTEMPORANEOUSLY WITH THE GIVING THEREOF TO THE STOCKHOLDERS.


 


SECTION 6.                                            REPRESENTATIONS OF
HOLDER.  THE HOLDER OF THIS WARRANT, BY THE ACCEPTANCE HEREOF, REPRESENTS THAT
IT IS ACQUIRING THIS WARRANT AND THE WARRANT SHARES FOR ITS OWN ACCOUNT FOR
INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH,
THE PUBLIC SALE OR DISTRIBUTION OF THIS WARRANT OR THE WARRANT SHARES, EXCEPT
PURSUANT TO SALES REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT; PROVIDED,
HOWEVER, THAT BY MAKING THE REPRESENTATIONS HEREIN, THE HOLDER DOES NOT AGREE TO
HOLD THIS WARRANT OR ANY OF THE WARRANT SHARES FOR ANY MINIMUM OR OTHER SPECIFIC
TERM AND RESERVES THE RIGHT TO DISPOSE OF THIS WARRANT AND THE WARRANT SHARES AT
ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN
EXEMPTION UNDER THE SECURITIES ACT.  THE HOLDER OF THIS WARRANT FURTHER
REPRESENTS, BY ACCEPTANCE HEREOF, THAT, AS OF THIS DATE, SUCH HOLDER IS AN
“ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN

 

--------------------------------------------------------------------------------



 


RULE 501(A)(1) OF REGULATION D PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”).  UPON EXERCISE
OF THIS WARRANT THE HOLDER SHALL, IF REQUESTED BY THE COMPANY, CONFIRM IN
WRITING, IN A FORM SATISFACTORY TO THE COMPANY, THAT THE WARRANT SHARES SO
PURCHASED ARE BEING ACQUIRED SOLELY FOR THE HOLDER’S OWN ACCOUNT AND NOT AS A
NOMINEE FOR ANY OTHER PARTY, FOR INVESTMENT, AND NOT WITH A VIEW TOWARD
DISTRIBUTION OR RESALE AND THAT SUCH HOLDER IS AN ACCREDITED INVESTOR.  IF SUCH
HOLDER CANNOT MAKE SUCH REPRESENTATIONS BECAUSE THEY WOULD BE FACTUALLY
INCORRECT, IT SHALL BE A CONDITION TO SUCH HOLDER’S EXERCISE OF THIS WARRANT
THAT THE COMPANY RECEIVE SUCH OTHER REPRESENTATIONS AS THE COMPANY CONSIDERS
REASONABLY NECESSARY TO ASSURE THE COMPANY THAT THE ISSUANCE OF ITS SECURITIES
UPON EXERCISE OF THIS WARRANT SHALL NOT VIOLATE ANY UNITED STATES OR STATE
SECURITIES LAWS.


 


SECTION 7.                                            OWNERSHIP AND TRANSFER.


 

(A)          THE COMPANY SHALL MAINTAIN AT ITS PRINCIPAL EXECUTIVE OFFICES (OR
SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE TO THE
HOLDER HEREOF), A REGISTER FOR THIS WARRANT, IN WHICH THE COMPANY SHALL RECORD
THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS WARRANT HAS BEEN ISSUED,
AS WELL AS THE NAME AND ADDRESS OF EACH TRANSFEREE.  THE COMPANY MAY TREAT THE
PERSON IN WHOSE NAME ANY WARRANT IS REGISTERED ON THE REGISTER AS THE OWNER AND
HOLDER THEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE CONTRARY, BUT
IN ALL EVENTS RECOGNIZING ANY TRANSFERS MADE IN ACCORDANCE WITH THE TERMS OF
THIS WARRANT.

 


SECTION 8.                                            ADJUSTMENT OF WARRANT
EXERCISE PRICE AND NUMBER OF SHARES.  THE WARRANT EXERCISE PRICE AND THE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE
ADJUSTED FROM TIME TO TIME AS FOLLOWS:


 

(A)          ADJUSTMENT OF WARRANT EXERCISE PRICE AND NUMBER OF SHARES UPON
ISSUANCE OF COMMON STOCK.  IF AND WHENEVER ON OR AFTER THE ISSUANCE DATE OF THIS
WARRANT, THE COMPANY ISSUES OR SELLS, OR IS DEEMED TO HAVE ISSUED OR SOLD, ANY
SHARES OF COMMON STOCK (OTHER THAN EXCLUDED SECURITIES) FOR A CONSIDERATION PER
SHARE LESS THAN A PRICE (THE “APPLICABLE PRICE”) EQUAL TO THE WARRANT EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUANCE OR SALE, THEN IMMEDIATELY
AFTER SUCH ISSUE OR SALE THE WARRANT EXERCISE PRICE THEN IN EFFECT SHALL BE
REDUCED TO AN AMOUNT EQUAL TO SUCH CONSIDERATION PER SHARE.  UPON EACH SUCH
ADJUSTMENT OF THE WARRANT EXERCISE PRICE HEREUNDER, THE NUMBER OF WARRANT SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE ADJUSTED TO THE NUMBER OF SHARES
DETERMINED BY MULTIPLYING THE WARRANT EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR
TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND DIVIDING THE PRODUCT
THEREOF BY THE WARRANT EXERCISE PRICE RESULTING FROM SUCH ADJUSTMENT.

 

(B)         EFFECT ON WARRANT EXERCISE PRICE OF CERTAIN EVENTS.  FOR PURPOSES OF
DETERMINING THE ADJUSTED WARRANT EXERCISE PRICE UNDER SECTION 8(A) ABOVE, THE
FOLLOWING SHALL BE APPLICABLE:

 

(I)                                     ISSUANCE OF OPTIONS.  IF AFTER THE DATE
HEREOF, THE COMPANY IN ANY MANNER GRANTS ANY OPTIONS AND THE LOWEST PRICE PER
SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF ANY
SUCH OPTION OR UPON CONVERSION OR EXCHANGE OF ANY CONVERTIBLE SECURITIES
ISSUABLE UPON EXERCISE OF ANY SUCH OPTION IS LESS THAN THE APPLICABLE PRICE,
THEN SUCH SHARE OF COMMON STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE
BEEN ISSUED

 

--------------------------------------------------------------------------------


 

AND SOLD BY THE COMPANY AT THE TIME OF THE GRANTING OR SALE OF SUCH OPTION FOR
SUCH PRICE PER SHARE.  FOR PURPOSES OF THIS SECTION 8(B)(I), THE LOWEST PRICE
PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON EXERCISE OF SUCH
OPTIONS OR UPON CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES SHALL BE
EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF CONSIDERATION (IF ANY) RECEIVED OR
RECEIVABLE BY THE COMPANY WITH RESPECT TO ANY ONE SHARE OF COMMON STOCK UPON THE
GRANTING OR SALE OF THE OPTION, UPON EXERCISE OF THE OPTION OR UPON CONVERSION
OR EXCHANGE OF ANY CONVERTIBLE SECURITY ISSUABLE UPON EXERCISE OF SUCH OPTION. 
NO FURTHER ADJUSTMENT OF THE WARRANT EXERCISE PRICE SHALL BE MADE UPON THE
ACTUAL ISSUANCE OF SUCH COMMON STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON THE
EXERCISE OF SUCH OPTIONS OR UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON
CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES.

 

(II)                                  ISSUANCE OF CONVERTIBLE SECURITIES.  IF
THE COMPANY IN ANY MANNER ISSUES OR SELLS ANY CONVERTIBLE SECURITIES AND THE
LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON THE
CONVERSION OR EXCHANGE THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH
SHARE OF COMMON STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED
AND SOLD BY THE COMPANY AT THE TIME OF THE ISSUANCE OR SALE OF SUCH CONVERTIBLE
SECURITIES FOR SUCH PRICE PER SHARE.  FOR THE PURPOSES OF THIS SECTION 8(B)(II),
THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON
SUCH CONVERSION OR EXCHANGE SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF
CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ONE
SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE CONVERTIBLE SECURITY AND
UPON CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITY.  NO FURTHER ADJUSTMENT
OF THE WARRANT EXERCISE PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE OF SUCH
COMMON STOCK UPON CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES, AND IF
ANY SUCH ISSUE OR SALE OF SUCH CONVERTIBLE SECURITIES IS MADE UPON EXERCISE OF
ANY OPTIONS FOR WHICH ADJUSTMENT OF THE WARRANT EXERCISE PRICE HAD BEEN OR ARE
TO BE MADE PURSUANT TO OTHER PROVISIONS OF THIS SECTION 8(B), NO FURTHER
ADJUSTMENT OF THE WARRANT EXERCISE PRICE SHALL BE MADE BY REASON OF SUCH ISSUE
OR SALE.

 

(III)                               CHANGE IN OPTION PRICE OR RATE OF
CONVERSION.  IF THE PURCHASE PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL
CONSIDERATION, IF ANY, PAYABLE UPON THE ISSUE, CONVERSION OR EXCHANGE OF ANY
CONVERTIBLE SECURITIES, OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE
WARRANT EXERCISE PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO
THE WARRANT EXERCISE PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH
OPTIONS OR CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE,
ADDITIONAL CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE
TIME INITIALLY GRANTED, ISSUED OR SOLD AND THE NUMBER OF WARRANT SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT SHALL BE CORRESPONDINGLY READJUSTED.  FOR PURPOSES
OF THIS SECTION 8(B)(III), IF THE TERMS OF ANY OPTION OR CONVERTIBLE SECURITY
THAT WAS OUTSTANDING AS OF THE ISSUANCE DATE OF THIS WARRANT ARE CHANGED IN THE
MANNER DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE, THEN SUCH OPTION OR
CONVERTIBLE SECURITY AND THE COMMON STOCK DEEMED ISSUABLE UPON EXERCISE,
CONVERSION OR EXCHANGE THEREOF SHALL BE DEEMED TO HAVE BEEN ISSUED AS OF THE
DATE OF SUCH CHANGE.  NO ADJUSTMENT PURSUANT TO THIS SECTION 8(B) SHALL BE MADE
IF SUCH ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE WARRANT EXERCISE PRICE
THEN IN EFFECT.

 

(IV)                              CALCULATION OF CONSIDERATION RECEIVED.  IF ANY
COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO
HAVE BEEN ISSUED OR SOLD FOR

 

--------------------------------------------------------------------------------


 

CASH, THE CONSIDERATION RECEIVED THEREFORE WILL BE DEEMED TO BE THE NET AMOUNT
RECEIVED BY THE COMPANY THEREFORE.  IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN CASH, THE AMOUNT OF
SUCH CONSIDERATION RECEIVED BY THE COMPANY WILL BE THE FAIR VALUE OF SUCH
CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION CONSISTS OF MARKETABLE
SECURITIES, IN WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY THE COMPANY
WILL BE THE MARKET PRICE OF SUCH SECURITIES ON THE DATE OF RECEIPT OF SUCH
SECURITIES.  IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED
TO THE OWNERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH
THE COMPANY IS THE SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION THEREFORE WILL
BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF THE NET ASSETS AND BUSINESS OF
THE NON-SURVIVING ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON STOCK, OPTIONS OR
CONVERTIBLE SECURITIES, AS THE CASE MAY BE.  THE FAIR VALUE OF ANY CONSIDERATION
OTHER THAN CASH OR SECURITIES WILL BE DETERMINED JOINTLY BY THE COMPANY AND THE
HOLDERS OF WARRANTS REPRESENTING AT LEAST TWO-THIRDS OF THE WARRANT SHARES
ISSUABLE UPON EXERCISE OF THE WARRANTS THEN OUTSTANDING.  IF SUCH PARTIES ARE
UNABLE TO REACH AGREEMENT WITHIN TEN (10) DAYS AFTER THE OCCURRENCE OF AN EVENT
REQUIRING VALUATION (THE “VALUATION EVENT”), THE FAIR VALUE OF SUCH
CONSIDERATION WILL BE DETERMINED WITHIN FIVE (5) BUSINESS DAYS AFTER THE
TENTH (10TH) DAY FOLLOWING THE VALUATION EVENT BY AN INDEPENDENT, REPUTABLE
APPRAISER JOINTLY SELECTED BY THE COMPANY AND THE HOLDERS OF WARRANTS
REPRESENTING AT LEAST TWO-THIRDS (B) OF THE WARRANT SHARES ISSUABLE UPON
EXERCISE OF THE WARRANTS THEN OUTSTANDING.  THE DETERMINATION OF SUCH APPRAISER
SHALL BE FINAL AND BINDING UPON ALL PARTIES AND THE FEES AND EXPENSES OF SUCH
APPRAISER SHALL BE BORNE JOINTLY BY THE COMPANY AND THE HOLDERS OF WARRANTS.

 

(V)                                 INTEGRATED TRANSACTIONS.  IN CASE ANY OPTION
IS ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE
COMPANY, TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR A CONSIDERATION OF $.01.

 

(VI)                              TREASURY SHARES.  THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AT ANY GIVEN TIME DOES NOT INCLUDE SHARES OWNED OR HELD
BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION OF ANY SHARES SO OWNED
OR HELD WILL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.

 

(VII)                           RECORD DATE.  IF THE COMPANY TAKES A RECORD OF
THE HOLDERS OF COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (1) TO RECEIVE A
DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN
CONVERTIBLE SECURITIES OR (2) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS
OR CONVERTIBLE SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE
OF THE ISSUE OR SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR
SOLD UPON THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER
DISTRIBUTION OR THE DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR
PURCHASE, AS THE CASE MAY BE.

 

(C)          ADJUSTMENT OF WARRANT EXERCISE PRICE UPON SUBDIVISION OR
COMBINATION OF COMMON STOCK.  IF THE COMPANY AT ANY TIME AFTER THE DATE OF
ISSUANCE OF THIS WARRANT SUBDIVIDES (BY ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION OR OTHERWISE) ONE OR MORE CLASSES OF ITS OUTSTANDING SHARES OF
COMMON STOCK INTO A GREATER NUMBER OF SHARES, ANY WARRANT EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL BE PROPORTIONATELY REDUCED AND
THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE OF THIS WARRANT
WILL BE PROPORTIONATELY INCREASED.  IF THE COMPANY AT ANY TIME AFTER THE DATE OF
ISSUANCE OF THIS WARRANT

 

--------------------------------------------------------------------------------


 

COMBINES (BY COMBINATION, REVERSE STOCK SPLIT OR OTHERWISE) ONE OR MORE CLASSES
OF ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES, ANY
WARRANT EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION WILL BE
PROPORTIONATELY INCREASED AND THE NUMBER OF WARRANT SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT WILL BE PROPORTIONATELY DECREASED.  ANY ADJUSTMENT
UNDER THIS SECTION 8(C) SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE
DATE THE SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

 

(D)         DISTRIBUTION OF ASSETS.  IF THE COMPANY SHALL DECLARE OR MAKE ANY
DIVIDEND OR OTHER DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE ITS ASSETS)
TO HOLDERS OF COMMON STOCK, BY WAY OF RETURN OF CAPITAL OR OTHERWISE (INCLUDING,
WITHOUT LIMITATION, ANY DISTRIBUTION OF CASH, STOCK OR OTHER SECURITIES,
PROPERTY OR OPTIONS BY WAY OF A DIVIDEND, SPIN OFF, RECLASSIFICATION, CORPORATE
REARRANGEMENT OR OTHER SIMILAR TRANSACTION) (A “DISTRIBUTION”), AT ANY TIME
AFTER THE ISSUANCE OF THIS WARRANT, THEN, IN EACH SUCH CASE:

 

(I)                                     ANY WARRANT EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE RECORD DATE FIXED FOR THE
DETERMINATION OF HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE THE DISTRIBUTION
SHALL BE REDUCED, EFFECTIVE AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, TO
A PRICE DETERMINED BY MULTIPLYING SUCH WARRANT EXERCISE PRICE BY A FRACTION OF
WHICH (A) THE NUMERATOR SHALL BE THE CLOSING SALE PRICE OF THE COMMON STOCK ON
THE TRADING DAY IMMEDIATELY PRECEDING SUCH RECORD DATE MINUS THE VALUE OF THE
DISTRIBUTION (AS DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS)
APPLICABLE TO ONE SHARE OF COMMON STOCK, AND (B) THE DENOMINATOR SHALL BE THE
CLOSING SALE PRICE OF THE COMMON STOCK ON THE TRADING DAY IMMEDIATELY PRECEDING
SUCH RECORD DATE; AND

 

(II)                                  EITHER (A) THE NUMBER OF WARRANT SHARES
OBTAINABLE UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED TO A NUMBER OF
SHARES EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE IMMEDIATELY
PRIOR TO THE CLOSE OF BUSINESS ON THE RECORD DATE FIXED FOR THE DETERMINATION OF
HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE THE DISTRIBUTION MULTIPLIED BY THE
RECIPROCAL OF THE FRACTION SET FORTH IN THE IMMEDIATELY PRECEDING CLAUSE (I), OR
(B) IN THE EVENT THAT THE DISTRIBUTION IS OF COMMON STOCK OF A COMPANY WHOSE
COMMON STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE OR A NATIONAL AUTOMATED
QUOTATION SYSTEM, THEN THE HOLDER OF THIS WARRANT SHALL RECEIVE AN ADDITIONAL
WARRANT TO PURCHASE COMMON STOCK, THE TERMS OF WHICH SHALL BE IDENTICAL TO THOSE
OF THIS WARRANT, EXCEPT THAT SUCH WARRANT SHALL BE EXERCISABLE INTO THE AMOUNT
OF THE ASSETS THAT WOULD HAVE BEEN PAYABLE TO THE HOLDER OF THIS WARRANT
PURSUANT TO THE DISTRIBUTION HAD THE HOLDER EXERCISED THIS WARRANT IMMEDIATELY
PRIOR TO SUCH RECORD DATE AND WITH AN EXERCISE PRICE EQUAL TO THE AMOUNT BY
WHICH THE EXERCISE PRICE OF THIS WARRANT WAS DECREASED WITH RESPECT TO THE
DISTRIBUTION PURSUANT TO THE TERMS OF THE IMMEDIATELY PRECEDING CLAUSE (I).

 

(E)          CERTAIN EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY
THE PROVISIONS OF THIS SECTION 8 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH
PROVISIONS (INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION
RIGHTS, PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE
COMPANY’S BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE WARRANT
EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE
OF THIS WARRANT SO AS TO PROTECT THE RIGHTS OF THE HOLDERS OF THE WARRANTS;
PROVIDED, EXCEPT AS SET FORTH IN SECTION 8(C),THAT NO SUCH ADJUSTMENT PURSUANT
TO THIS SECTION 8(E) WILL INCREASE THE

 

--------------------------------------------------------------------------------


 

WARRANT EXERCISE PRICE OR DECREASE THE NUMBER OF SHARES OF COMMON STOCK
OBTAINABLE AS OTHERWISE DETERMINED PURSUANT TO THIS SECTION 8.

 

(F)            VOLUNTARY ADJUSTMENTS BY COMPANY.  THE COMPANY MAY AT ANY TIME
DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY
AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD OF DIRECTORS
OF THE COMPANY.

 

(G)         NOTICES.

 

(I)                                     IMMEDIATELY UPON ANY ADJUSTMENT OF THE
WARRANT EXERCISE PRICE, THE COMPANY WILL GIVE WRITTEN NOTICE THEREOF TO THE
HOLDER OF THIS WARRANT, SETTING FORTH IN REASONABLE DETAIL, AND CERTIFYING, THE
CALCULATION OF SUCH ADJUSTMENT.

 

(II)                                  THE COMPANY WILL GIVE WRITTEN NOTICE TO
THE HOLDER OF THIS WARRANT AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE
COMPANY CLOSES ITS BOOKS OR TAKES A RECORD (A) WITH RESPECT TO ANY DIVIDEND OR
DISTRIBUTION UPON THE COMMON STOCK, (B) WITH RESPECT TO ANY PRO RATA
SUBSCRIPTION OFFER TO HOLDERS OF COMMON STOCK OR (C) FOR DETERMINING RIGHTS TO
VOTE WITH RESPECT TO ANY ORGANIC CHANGE (AS DEFINED BELOW), DISSOLUTION OR
LIQUIDATION, PROVIDED THAT SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC
PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO SUCH HOLDER.

 

(III)                               THE COMPANY WILL ALSO GIVE WRITTEN NOTICE TO
THE HOLDER OF THIS WARRANT AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH ANY
ORGANIC CHANGE, DISSOLUTION OR LIQUIDATION WILL TAKE PLACE, PROVIDED THAT SUCH
INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH
SUCH NOTICE BEING PROVIDED TO SUCH HOLDER.

 


SECTION 9.                                            PURCHASE RIGHTS;
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE.


 

(A)          IN ADDITION TO ANY ADJUSTMENTS PURSUANT TO SECTION 8 ABOVE, IF AT
ANY TIME THE COMPANY GRANTS, ISSUES OR SELLS ANY OPTIONS, CONVERTIBLE SECURITIES
OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR OTHER PROPERTY PRO RATA TO
THE RECORD HOLDERS OF ANY CLASS OF COMMON STOCK (THE “PURCHASE RIGHTS”), THEN
THE HOLDER OF THIS WARRANT WILL BE ENTITLED TO ACQUIRE, UPON THE TERMS
APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE PURCHASE RIGHTS WHICH SUCH
HOLDER COULD HAVE ACQUIRED IF SUCH HOLDER HAD HELD THE NUMBER OF SHARES OF
COMMON STOCK ACQUIRABLE UPON COMPLETE EXERCISE OF THIS WARRANT IMMEDIATELY
BEFORE THE DATE ON WHICH A RECORD IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF
SUCH PURCHASE RIGHTS, OR, IF NO SUCH RECORD IS TAKEN, THE DATE AS OF WHICH THE
RECORD HOLDERS OF COMMON STOCK ARE TO BE DETERMINED FOR THE GRANT, ISSUE OR SALE
OF SUCH PURCHASE RIGHTS.

 

(B)         ANY RECAPITALIZATION, REORGANIZATION, RECLASSIFICATION,
CONSOLIDATION, MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
TO ANOTHER PERSON OR OTHER TRANSACTION IN EACH CASE WHICH IS EFFECTED IN SUCH A
WAY THAT HOLDERS OF COMMON STOCK ARE ENTITLED TO RECEIVE (EITHER DIRECTLY OR
UPON SUBSEQUENT LIQUIDATION) STOCK, SECURITIES OR ASSETS WITH RESPECT TO OR IN
EXCHANGE FOR COMMON STOCK IS REFERRED TO HEREIN AS AN “ORGANIC CHANGE.”  PRIOR
TO THE CONSUMMATION OF ANY (I) SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS TO AN ACQUIRING PERSON OR (II) OTHER ORGANIC CHANGE FOLLOWING WHICH THE
COMPANY IS NOT A SURVIVING ENTITY, THE COMPANY WILL SECURE FROM THE PERSON
PURCHASING SUCH ASSETS OR THE SUCCESSOR RESULTING FROM

 

--------------------------------------------------------------------------------


 

SUCH ORGANIC CHANGE (IN EACH CASE, THE “ACQUIRING ENTITY”) A WRITTEN AGREEMENT
(IN FORM AND SUBSTANCE SATISFACTORY TO THE HOLDERS OF WARRANTS REPRESENTING AT
LEAST TWO-THIRDS (III) OF THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE
WARRANTS THEN OUTSTANDING) TO DELIVER TO EACH HOLDER OF WARRANTS IN EXCHANGE FOR
SUCH WARRANTS, A SECURITY OF THE ACQUIRING ENTITY EVIDENCED BY A WRITTEN
INSTRUMENT SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THIS WARRANT AND
SATISFACTORY TO THE HOLDERS OF THE WARRANTS (INCLUDING AN ADJUSTED WARRANT
EXERCISE PRICE EQUAL TO THE VALUE FOR THE COMMON STOCK REFLECTED BY THE TERMS OF
SUCH CONSOLIDATION, MERGER OR SALE, AND EXERCISABLE FOR A CORRESPONDING NUMBER
OF SHARES OF COMMON STOCK ACQUIRABLE AND RECEIVABLE UPON EXERCISE OF THE
WARRANTS WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE, IF THE VALUE SO
REFLECTED IS LESS THAN ANY APPLICABLE WARRANT EXERCISE PRICE IMMEDIATELY PRIOR
TO SUCH CONSOLIDATION, MERGER OR SALE).  PRIOR TO THE CONSUMMATION OF ANY OTHER
ORGANIC CHANGE, THE COMPANY SHALL MAKE APPROPRIATE PROVISION (IN FORM AND
SUBSTANCE SATISFACTORY TO THE HOLDERS OF WARRANTS REPRESENTING A MAJORITY OF THE
WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS THEN OUTSTANDING) TO
INSURE THAT EACH OF THE HOLDERS OF THE WARRANTS WILL THEREAFTER HAVE THE RIGHT
TO ACQUIRE AND RECEIVE IN LIEU OF OR IN ADDITION TO (AS THE CASE MAY BE) THE
WARRANT SHARES IMMEDIATELY THERETOFORE ISSUABLE AND RECEIVABLE UPON THE EXERCISE
OF SUCH HOLDER’S WARRANTS (WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE), SUCH
SHARES OF STOCK, SECURITIES OR ASSETS THAT WOULD HAVE BEEN ISSUED OR PAYABLE IN
SUCH ORGANIC CHANGE WITH RESPECT TO OR IN EXCHANGE FOR THE NUMBER OF WARRANT
SHARES WHICH WOULD HAVE BEEN ISSUABLE AND RECEIVABLE UPON THE EXERCISE OF SUCH
HOLDER’S WARRANT AS OF THE DATE OF SUCH ORGANIC CHANGE (WITHOUT TAKING INTO
ACCOUNT ANY LIMITATIONS OR RESTRICTIONS ON THE EXERCISABILITY OF THIS WARRANT).

 


SECTION 10.                                      LOST, STOLEN, MUTILATED OR
DESTROYED WARRANT.  IF THIS WARRANT IS LOST, STOLEN, MUTILATED OR DESTROYED, THE
COMPANY SHALL PROMPTLY, ON RECEIPT OF AN INDEMNIFICATION UNDERTAKING (OR, IN THE
CASE OF A MUTILATED WARRANT, THE WARRANT), ISSUE A NEW WARRANT OF LIKE
DENOMINATION AND TENOR AS THIS WARRANT SO LOST, STOLEN, MUTILATED OR DESTROYED.


 


SECTION 11.                                      NOTICE.  ANY NOTICES, CONSENTS,
WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS WARRANT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN
SENT BY FACSIMILE (PROVIDED CONFIRMATION OF RECEIPT IS RECEIVED BY THE SENDING
PARTY TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE
BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

 

If to Holder:

YA Global Investments, L.P.

 

101 Hudson Street – Suite 3700

 

Jersey City, NJ  07302

 

Attention:

Mark A. Angelo

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

 

With Copy to:

David Gonzalez, Esq.

 

101 Hudson Street – Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

--------------------------------------------------------------------------------


 

If to the Company, to:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attn:  Chairman

 

Telephone: (303) 279-7900

 

Facsimile: (303) 279-7300

 

 

With a copy to:

Burns, Figa & Will, P.C.

 

Suite 1000, 6400 South Fiddlers Green Circle

 

Greenwood Village, CO 80112

 

Attn: Herrick K. Lidstone, Jr.

 

Telephone: (303) 796-2626

 

Facsimile: (303) 796-2777

 

If to a holder of this Warrant, to it at the address and facsimile number set
forth in this Section 11, or at such other address and facsimile as shall be
delivered to the Company upon the issuance or transfer of this Warrant.  Each
party shall provide five days’ prior written notice to the other party of any
change in address or facsimile number.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, facsimile, waiver or other
communication, (or (B) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


SECTION 12.                                      DATE.  THE DATE OF THIS WARRANT
IS SET FORTH ON PAGE 1 HEREOF.  THIS WARRANT, IN ALL EVENTS, SHALL BE WHOLLY
VOID AND OF NO EFFECT AFTER THE CLOSE OF BUSINESS ON THE EXPIRATION DATE, EXCEPT
THAT NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, THE PROVISIONS OF
SECTION 8(B) SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER SUCH DATE AS TO ANY
WARRANT SHARES OR OTHER SECURITIES ISSUED UPON THE EXERCISE OF THIS WARRANT.


 


SECTION 13.                                      AMENDMENT AND WAIVER.  EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THE WARRANTS MAY BE AMENDED AND
THE COMPANY MAY TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT
HEREIN REQUIRED TO BE PERFORMED BY IT, ONLY IF THE COMPANY HAS OBTAINED THE
WRITTEN CONSENT OF THE HOLDERS OF WARRANTS REPRESENTING AT LEAST TWO-THIRDS OF
THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS THEN OUTSTANDING;
PROVIDED THAT, EXCEPT FOR SECTION 8(D), NO SUCH ACTION MAY INCREASE THE WARRANT
EXERCISE PRICE OR DECREASE THE NUMBER OF SHARES OR CLASS OF STOCK OBTAINABLE
UPON EXERCISE OF ANY WARRANT WITHOUT THE WRITTEN CONSENT OF THE HOLDER OF SUCH
WARRANT.


 


SECTION 14.                                      DESCRIPTIVE HEADINGS; GOVERNING
LAW.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL SECTIONS AND PARAGRAPHS OF THIS
WARRANT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
WARRANT.  THE CORPORATE LAWS OF THE STATE OF CALIFORNIA SHALL GOVERN ALL ISSUES
CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS.  ALL OTHER
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
JERSEY, WITHOUT GIVING EFFECT TO ANY CHOICE OF

 

--------------------------------------------------------------------------------



 


LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW JERSEY OR
ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTIONS OTHER THAN THE STATE OF NEW JERSEY.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
HUDSON COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW
JERSEY, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR THEREWITH, OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN,
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


 


SECTION 15.                                      REMEDIES, OTHER OBLIGATIONS,
BREACHES AND INJUNCTIVE RELIEF.   THE REMEDIES PROVIDED IN THIS WARRANT SHALL BE
CUMULATIVE AND IN ADDITION TO ALL OTHER REMEDIES AVAILABLE UNDER THIS WARRANT,
IN ANY OTHER AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, AT LAW OR IN EQUITY
(INCLUDING A DECREE OF SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF), AND
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE HOLDER TO PURSUE ACTUAL DAMAGES FOR
ANY FAILURE BY THE COMPANY TO COMPLY WITH THE TERMS OF THIS WARRANT.  THE
COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE
IRREPARABLE HARM TO THE HOLDER AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH
MAY BE INADEQUATE.  THE COMPANY THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH
BREACH OR THREATENED BREACH, THE HOLDER OF THIS WARRANT SHALL BE ENTITLED, IN
ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN INJUNCTION RESTRAINING ANY
BREACH, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR
OTHER SECURITY BEING REQUIRED.


 


SECTION 16.                                   WAIVER OF JURY TRIAL.  AS A
MATERIAL INDUCEMENT FOR EACH PARTY HERETO TO ENTER INTO THIS WARRANT, THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATED IN ANY WAY TO THIS WARRANT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS
ASSOCIATED WITH THIS TRANSACTION.


 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first set forth above.

 

 

 

ISONICS CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Gregory A. Meadows

 

 

Title:   Vice President/Assistant Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO WARRANT

 

EXERCISE NOTICE

 

TO BE EXECUTED
BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

 

ISONICS CORPORATION

 

The undersigned holder hereby exercises the right to purchase
                             of the shares of Common Stock (“Warrant Shares”) of
Isonics Corporation (the “Company”), evidenced by the attached Warrant (the
“Warrant”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

 

Specify Method of exercise by check mark:

 

1.             Cash Exercise

 

(a)  Payment of Warrant Exercise Price. The holder shall pay the Aggregate
Exercise Price of $                             to the Company in accordance
with the terms of the Warrant.

 

(b)  Delivery of Warrant Shares.  The Company shall deliver to the holder
                   Warrant Shares in accordance with the terms of the Warrant.

 

2.             Cashless Exercise

 

(a)  Payment of Warrant Exercise Price.  In lieu of making payment of the
Aggregate Exercise Price, the holder elects to receive upon such exercise the
Net Number of shares of Common Stock determined in accordance with the terms of
the Warrant.

 

(b)  Delivery of Warrant Shares.  The Company shall deliver to the holder
                   Warrant Shares in accordance with the terms of the Warrant.

 

Date:                                    ,

 

Name of Registered Holder

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO WARRANT

 

FORM OF WARRANT POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                                , Federal Identification
No.                     , a warrant to purchase                          shares
of the capital stock of Isonics Corporation represented by warrant certificate
no.           , standing in the name of the undersigned on the books of said
corporation. The undersigned does hereby irrevocably constitute and appoint
                            , attorney to transfer the warrants of said
corporation, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------